Name: 84/602/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1976 financial year on cereals and milk products supplied as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  accounting;  Europe;  economic conditions
 Date Published: 1984-12-12

 Avis juridique important|31984D060284/602/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the French Republic in respect of expenditure incurred in the 1976 financial year on cereals and milk products supplied as food aid (Only the French text is authentic) Official Journal L 325 , 12/12/1984 P. 0023 - 0024+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 50 , 23 . 2 . 1973 , P . 33 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE FRENCH REPUBLIC IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON CEREALS AND MILK PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/602/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN THE RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE FRENCH REPUBLIC HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 2 OF COMMISSION REGULATION ( EEC ) NO 522/73 OF 14 FEBRUARY 1973 LAYING DOWN DETAILED RULES FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1703/72 ( 3 ) ; WHEREAS , UNDER ARTICLES 7 AND 8 OF REGULATION ( EEC ) NO 1703/72 , ONLY THE VALUE OF THE PRODUCT AND THE COSTS OF TRANSPORTING AND DISTRIBUTING IT ACCORDING TO THE RELEVANT RULES MAY BE FINANCED ; WHEREAS THESE SAME RULES ARE , BY ANALOGY , APPLICABLE TO OPERATIONS INVOLVING MILK PRODUCTS ; WHEREAS AUDIT INSPECTIONS HAVE SHOWN THAT A PART OF THE EXPENDITURE DECLARED , AMOUNTING TO FF 143 755,11 , DOES NOT COMPLY WITH THIS PRINCIPLE AND MUST THEREFORE BE DISALLOWED ; WHEREAS , MOREOVER , AN AMOUNT OF FF 2 505 122,79 SHOULD AT THIS STAGE BE DEDUCTED SUBJECT TO FURTHER EXAMINATION ON THE BASIS OF ADDITIONAL DOCUMENTATION TO BE SUPPLIED BY THE MEMBER STATE ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED IN DETAIL OF SUCH DEDUCTION AND HAS HAD AN OPPORTUNITY TO EXPRESS ITS VIEWS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE FRENCH REPUBLIC TO PAY EXPENDITURE INCURRED IN 1976 ON CEREALS AND MILK PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE FRENCH REPUBLIC EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN CEREALS AND MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS FF 93 448 020,42 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 FF 174 956 985,00 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE FF 268 405 005,42 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES FF 178 173 962,51 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS FF 90 231 042,91 6 . RESERVATIONS ( A ) REGULATION ( EEC ) NO 289/74 - LOTS 5 AND 6 - 8 000 TONNES OF MAIZE - MALI FF 748 593,45 AND FF 34 837,60 THESE AMOUNTS RELATE TO PRESERVATION AND TRIAL TRANSPORT COSTS NOT RECOGNIZED AT THE PRESENT STAGE AND SUBJECT TO FURTHER EXAMINATION BASED ON ADDITIONAL DOCUMENTATION TO BE SUPPLIED BY THE MEMBER STATE CONCERNING THE LEGAL BASIS FOR THE PAYMENT MADE BY THE PAYING AGENCY . ( B ) REGULATION ( EEC ) NO 455/74 - LOTS 7 , 8 AND 9 - MALI - NIGER - CEREALS FF 508 526,55 ; FF 185 200 ; FF 175 440,95 THESE COSTS ARE DUE TO AN INCREASE IN UNIT TRANSPORT RATES . THE AMOUNTS HAVE BEEN DEDUCTED SUBJECT TO FURTHER EXAMINATION IN THE LIGHT OF CERTAIN INFORMATION STILL TO BE DETERMINED RELATING , IN PARTICULAR , TO THE UNFORESEEABLE NATURE OF THE INCREASES IN QUESTION AND OTHERS . ( C ) REGULATION ( EEC ) NO 1011/75 - LOT 2 - 3 500 TONNES OF MAIZE - SENEGAL FF 852 524,24 DECLARED AS ACCEPTANCE COSTS AND TRANSPORT COSTS TO THE PLACES OF DISTRIBUTION . THE FILE DOES NOT INDICATE THAT FINANCING COULD EXTEND TO THE PLACE OF DISTRIBUTION . THE AMOUNT OF FF 852 524,24 HAS THEREFORE BEEN DEDUCTED SUBJECT TO FURTHER EXAMINATION TO DETERMINE THE LEGAL BASIS FOR THE PAYMENT BY THE PAYING AGENCY .